Proceeding pursuant to CPLR article 78 to review respondent’s determination, after a hearing, which suspended the petitioner’s liquor license for 10 days, or in the alternative, imposed a $20,000 bond claim. Determination confirmed and proceeding dismissed on the merits, with costs. The State Liquor Authority’s determination is supported by substantial evidence in the record. Petitioner’s arguments that it was denied a fair hearing and was prejudiced by the press releases of the *795authority are without merit. Similarly, petitioner’s claim that the hearing officer committed serious procedural errors when he refused to issue a subpoena duces tecum or to review in camera material claimed to be privileged by the authority is also without merit. Furthermore, the penalty imposed is a proper exercise of discretion by the authority. Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.